ALLOWANCE

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Wimpe on 08/26/2022.

Required Changes to the Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant:
Figure 4, filed on 05/24/2022, must be amended such that the temperature airflow hole in the distal end of the probe and configured to admit an airflow into the temperature sensor chamber via a surface sloped from the end portion toward the base portion is clearly illustrated
[e.g., while the intent of the illustration per Fig. 4 can be derived in view of paragraph [0034] of the specification, Fig. 4 currently illustrates dotted/broken lines that are slanted so as to indicate the boundaries concerning the temperature airflow hole 58, such that said dotted/broken lines do not clearly correspond to the solid arrow indicative of the airflow 60 through the temperature airflow hole, and such that said dotted/broken lines also make the temperature airflow hole 58 appear to have a central axis 66 that is not clearly in the center of the temperature airflow hole 58];
[e.g., per the current Fig. 4, the solid arrow indicative of the airflow 60 through the temperature airflow hole 58 appears to flow partially over (not through) the temperature airflow hole];
[e.g., the boundaries concerning the temperature airflow hole should correspond to (e.g., share the same angle as) the solid arrow indicative of the airflow 60 through the temperature airflow hole].

The aforementioned required changes to the drawings can alternatively include providing a new Figure 4 that illustrates a different viewpoint that clearly illustrates the claimed invention(s).
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Claims 1, 3, 5-7, 9-10, 13-16 and 19-20 have been amended to:

1.	(Currently Amended) A pressure and temperature probe of a gas turbine engine, the pressure and temperature probe comprising:
	a base portion;
	an airfoil portion extending from the base portion to an end portion located at a distal end of the probe furthest from the base portion, the airfoil portion including a leading edge disposed at an upstream end of the probe relative to a direction of airflow across the probe;
	a temperature sensor disposed in a temperature sensor chamber located in the airfoil portion, wherein the temperature sensor extends along a central axis of the temperature sensor chamber; and
	a temperature airflow hole in the distal end of the probe, the temperature airflow hole configured to admit an airflow into the temperature sensor chamber via a surface sloped from the end portion toward the base portion 
wherein the temperature airflow hole has an airflow hole central axis that is offset from the central axis of the temperature sensor chamber in a streamwise direction, and
wherein the temperature airflow hole is configured and positioned such that the airflow admitted via the temperature airflow hole has a turning angle of less than 90 degrees into the temperature sensor chamber from the distal end of the probe
	
	

3.	(Currently Amended) The pressure and temperature probe of claim 1, wherein the airflow hole central axis is disposed directly upstream of the central axis of the temperature sensor chamber.

5.	(Currently Amended) The pressure and temperature probe of claim 1, wherein the end portion includes:
	a first end portion surface; and
	wherein the surface sloped from the end portion toward the base portion is a second end portion surface that is sloped toward the base portion relative to the first end portion surface with increasing distance from the leading edge;
	wherein the temperature airflow hole is disposed at the second end portion surface.

6.	(Currently Amended) The pressure and temperature probe of claim 5, wherein the slope of the second end portion surface is one of a constant angle, a varying angle, or a curvilinear slope.

7.	(Currently Amended) The pressure and temperature probe of claim 5 

9.	(Currently Amended) The pressure and temperature probe of claim 1, wherein the airflow admitted into the temperature sensor chamber via the surface sloped from the end portion toward the base portion is a first airflow; and
wherein the pressure and temperature probe further comprises a side of the airfoil portion to admit a second airflow into the temperature sensor chamber.

10.	(Currently Amended) An inlet of a gas turbine engine, the inlet comprising:
	a casing having a casing inner wall 
	at least one the at least one 
	a base portion;
	an airfoil portion extending from the base portion to an end portion located at a distal end of the probe furthest from the base portion, the airfoil portion including a leading edge disposed at an upstream end of the probe relative to a direction of airflow across the probe;
	a temperature sensor disposed in a temperature sensor chamber located in the airfoil portion, wherein the temperature sensor extends along a central axis of the temperature sensor chamber; and
	a temperature airflow hole in the distal end of the probe, the temperature airflow hole configured to admit an airflow into the temperature sensor chamber via a surface sloped from the end portion toward the base portion 
	wherein the temperature airflow hole has an airflow hole central axis that is offset from the central axis of the temperature sensor chamber in a streamwise direction, and
	wherein the temperature airflow hole is configured and positioned such that the airflow admitted via the temperature airflow hole has a turning angle of less than 90 degrees into the temperature sensor chamber from the distal end of the probe
	
	

13.	(Currently Amended) The inlet of claim 10, wherein the end portion includes:
	a first end portion surface; and
	wherein the surface sloped from the end portion toward the base portion is a second end portion surface that is sloped toward the base portion relative to the first end portion surface with increasing distance from the leading edge;
	wherein the temperature airflow hole is disposed at the second end portion surface.

14.	(Currently Amended) The inlet of claim 13, wherein the slope of the second end portion surface is one of a constant angle, a varying angle, or a curvilinear slope.

15.	(Currently Amended) The inlet of claim 13 

16.	(Currently Amended) A gas turbine engine, comprising:
	a fan driven by a turbine of the gas turbine engine; and
	an inlet disposed upstream of the fan, the inlet including:
		a casing having a casing inner wall 
	at least one the at least one 
	a base portion;
	an airfoil portion extending from the base portion to an end portion located at a distal end of the probe furthest from the base portion, the airfoil portion including a leading edge disposed at an upstream end of the probe relative to a direction of airflow across the probe;
a temperature sensor disposed in a temperature sensor chamber located in the airfoil portion, wherein the temperature sensor extends along a central axis of the temperature sensor chamber; and
a temperature airflow hole in the distal end of the probe, the temperature airflow hole configured to admit an airflow into the temperature sensor chamber via a surface sloped from the end portion toward the base portion 
wherein the temperature airflow hole has an airflow hole central axis that is offset from the central axis of the temperature sensor chamber in a streamwise direction, and
wherein the temperature airflow hole is configured and positioned such that the airflow admitted via the temperature airflow hole has a turning angle of less than 90 degrees into the temperature sensor chamber from the distal end of the probe



19.	(Currently Amended) The gas turbine engine of claim 16, wherein the end portion includes:
	a first end portion surface; and
	wherein the surface sloped from the end portion toward the base portion is a second end portion surface that is sloped toward the base portion relative to the first end portion surface with increasing distance from the leading edge;
	wherein the temperature airflow hole is disposed at the second end portion surface.

20.	(Currently Amended) The gas turbine engine of claim 19 


Reasons for Allowance
Claims 1, 3-7, 9-10, 12-16 and 18-20 are allowed in view of the Examiner’s Amendment above.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not anticipate nor fairly render obvious the combination(s) set forth in the independent claims. In particular the prior art does not teach a pressure and temperature probe defined such that a temperature airflow hole in the distal end of the probe is configured to admit an airflow into the temperature sensor chamber via a surface sloped from the end portion toward the base portion, wherein the temperature airflow hole has an airflow hole central axis that is offset from the central axis of the temperature sensor chamber in a streamwise direction, and wherein the temperature airflow hole is configured and positioned such that the airflow admitted via the temperature airflow hole has a turning angle of less than 90 degrees into the temperature sensor chamber from the distal end of the probe in combination with the other claim limitations.
The closest prior art of record with respect to a pressure and temperature probe having a surface sloped from the end portion toward the base portion is that of US 9631985 B2 (Herman), such that Herman (Figures 1-5) teaches a temperature airflow hole (104) at the end of the sloped surface (118) and configured to admit an airflow into the temperature sensor chamber containing temperature sensor (122). However, the temperature airflow hole and the temperature sensor chamber share the same axis, and as such, Herman fails to teach wherein the temperature airflow hole has an airflow hole central axis that is offset from the central axis of the temperature sensor chamber in a streamwise direction [e.g., noting that the bleed passage/hole 134 per Herman does not admit airflow into the temperature sensor chamber, and that the lip 120 cannot be reasonably regarded as defining a hole].
The closest prior art of record with respect to the orientation of a temperature airflow hole that has an airflow hole central axis that is offset from the central axis of the temperature sensor chamber in a streamwise direction is that of US 7845222 B1 (Goedel), such that Goedel (Figure 1) teaches a flow inlet (144) [which can be reasonably regarded as an airflow hole] to the chamber containing sensor element (136). However, the temperature airflow hole per Goedel, while obviously admitting at least part of the airflow via a turning angle that is less than 90 degrees into the chamber containing the sensor element, cannot be reasonably construed such that the airflow is admitted into the temperature sensor chamber via a surface sloped from the end portion toward the base portion.
Other relevant prior art, such as that of US 4765751 (Pannone) [see Fig. 1-2], teaches a comparable turning angle for airflow into the chamber containing the sensor element via a temperature airflow hole (44) (see Fig. 2). However, the location and direction via which the airflow is admitted to the sensor element is substantially different than that of the claimed invention, such that the probe per Pannone is not arranged at a distal end of the probe furthest from the base portion, and such that the temperature airflow hole is configured and positioned such that the airflow admitted via the temperature airflow hole has a turning angle of less than 90 degrees into the temperature sensor chamber from the distal end of the probe [e.g., the airflow per Pannone is configured to enter at an upper middle end of the probe that directly opposes the direction of airflow, not from a distal end of the probe/from the end portion toward the base portion].
Additionally, there is no reasonable way to modify the aforementioned prior art references so as to arrive at the claimed invention without going against the principle(s) of operation of the prior art inventions [e.g., such modifications would entail extensive structural and/or positional changes to the probe(s) that would negate the intended airflow to and/or around the respective temperature sensors, which would consequently affect the performance of the temperature sensors].
As such, the claimed invention(s) may be regarded as a novel and inventive configuration of a pressure and temperature probe, such that said configuration enables a distinct airflow profile to (or for) the temperature sensor defined in the airfoil portion via further reducing the turning angle of the airflow to the temperature sensor chamber from the distal end of the probe/from the end portion toward the base portion [e.g., compared to Herman, airflow will enter upstream of the temperature sensor via the offset temperature airflow hole; compared to Goedel, airflow to the temperature sensor will be more controlled (or further directed/guided) via the surface sloped from the end portion toward the base portion; compared to Pannone, airflow will enter the probe at a substantially different location and/or surface of the probe and from a substantially different angle].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D TAYLOR JR whose telephone number is (469)295-9192. The examiner can normally be reached Mon-Fri 9a-5p (central time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY DONALD TAYLOR JR./Examiner, Art Unit 3747                                                                                                                                                                                                        /HUNG Q NGUYEN/Primary Examiner, Art Unit 3747